Citation Nr: 9913731	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.

2.  Entitlement to a compensable disability rating for 
intervertebral disc syndrome of the lumbar spine.

3.  Entitlement to a compensable disability rating for the 
residuals of osteotomies of the right second and third toes.

4.  Entitlement to a compensable disability rating for the 
residuals of osteotomies of the left third and fourth toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 1998 the Board remanded the case to the RO for a 
travel board hearing.  

In March 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

Initially, the Board notes that the veteran's increased 
rating claims are found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board also notes that 
the RO has a duty to assist the veteran in the development of 
a new and material evidence claim when she has identified the 
existence of evidence sufficient to warrant additional 
development.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

At her personal hearing the veteran identified private and VA 
medical treatment which is not reflected in the evidence of 
record, including treatment at private and VA facilities in 
Clovis, New Mexico, and at VA medical facilities in Lubbock 
and Amarillo, Texas.  Generally, VA medical records are held 
to be within the Secretary's control and are considered to be 
a part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the Board finds additional development is 
required for an adequate determination of the matters on 
appeal.

In addition, VA has a duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim, 
which includes obtaining an adequate VA examination.  
38 U.S.C.A. § 5107(a); see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The fulfillment of the statutory duty to 
assist includes providing additional VA examinations by a 
specialist when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and her representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal.  

2.  The RO should obtain all of the 
veteran's available VA medical records, 
including the records of treatment from 
the medical facilities in Clovis, New 
Mexico and Lubbock and Amarillo, Texas.  
The RO should request the veteran 
identify the names and addresses of her 
private medical treatment providers, and 
to provide the authorization necessary 
for the release of medical records.  All 
relevant evidence received should be 
associated with the claims file.

3.  The veteran should be afforded VA 
orthopedic and neurology examinations to 
determine the current nature and severity 
of her invertebral disc syndrome of the 
lumbar spine and residuals of osteotomies 
of the right second and third toes and 
left third and fourth toes.  If feasible, 
the examinations should take place at the 
VA facility in Lubbock or Amarillo.  The 
claims folder and a copy of this remand 
should be made available to and reviewed 
by the examiner prior to conduction and 
completion of the examination.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment, and should include complete 
active and passive range of motion 
testing. 

The examiner should describe any 
anatomical damage or functional loss, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The examiner is requested to provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to not limit an evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  A complete 
rationale for the opinions given should 
be provided.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









